Citation Nr: 9900031	
Decision Date: 01/04/99    Archive Date: 01/12/99

DOCKET NO.  95-02 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and surviving child



ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel


INTRODUCTION

The veteran had active service from March 1955 to November 
1956 and from March 1961 to January 1962.  He died on 
September [redacted], 1994.  The appellant is his surviving 
spouse.  This appeal arises from a December 1994 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO).  In this decision, the RO determined that the veterans 
death had not been caused by any of his service-connected 
disabilities.  The appellant appealed this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends, in effect, that the veterans 
service-connected lung disabilities had caused or 
significantly contributed to his death.  In the alternative, 
she contends that the veterans lung disabilities had caused 
him to lose consciousness and resulted in the automobile 
accident that had led to his death.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence does not warrant the grant of service connection for 
the cause of the veterans death.


FINDINGS OF FACT

1.  The veteran was never diagnosed or treated for residuals 
of a head injury during his military service.

2.  At the time of the veterans death on September [redacted], 
1994, he was considered totally disabled by the VA due to the 
residuals of his service-connected tuberculosis.  He was also 
service connected for thoracoplasty, left, seven ribs, rated 
50 percent disabling, and for renal calculus, rated 
noncompensable.  

3.  The autopsy report of September 1994 determined that the 
mechanism of the veterans death was the interruption of his 
vital organs due to brainstem herniation, which the 
certificate of death showed occurred following an automobile 
accident.  

4.  The contemporaneous lay and medical evidence indicates 
that the veteran was conscious at the time of his automobile 
accident in September 1994.


CONCLUSIONS OF LAW

1.  The veterans cause of death was not incurred in his 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1998).

2.  The veterans service-connected disabilities did not 
cause, or significantly or materially contribute, to his 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran was given a comprehensive physical examination 
upon his entrance into active service in March 1955.  He did 
not report any medical history of a head injury or residuals 
of such trauma.  On examination, his head and neurological 
system were found to be normal.  A physical examination in 
October 1956 reported that the veterans head and 
neurological system were normal.  However, his lungs and 
chest were abnormal.  It was noted that the veteran had 
contracted pulmonary tuberculosis with resulting segmental 
resection and thoracotomy.  The veteran had a history of 
traumatic hemorrhage to his left pleural cavity as a result 
of his thoracotomy.  He also had suffered with 
bronchopneumonia that was found to have been cured.  All of 
these disorders were determined to have been in the line of 
duty.  The veteran was found not qualified for active duty 
and it was recommended that he be reviewed by a Physical 
Examination Board for purposes of temporary retirement.  

A Department of Defense (DD) Form 214 dated in November 1956 
revealed that the veteran had been granted a temporary 
retirement from active service due to physical disability.  
He was provided with additional military physical 
examinations in February 1959 and August 1960.  On these 
examinations, the veterans head and neurological system were 
found to be normal.  In March 1961, the veteran provided a 
medical history report.  He did not report any history of 
head trauma or neurological complaints.  His head and 
neurological system were noted to be normal on examination 
and the veteran was determined to be qualified for military 
service.  The veteran re-entered active service in March 
1961.  

A subsequent military physical examination was given to the 
veteran in October 1961.  Abnormalities were found with the 
veterans lung and chest.  He was also noted to have 
additional abnormalities that consisted of a dilated right 
inguinal ring, internal and external hemorrhoids, clubbing of 
the fingers, and a left thoracotomy scar.  It was determined 
that the veteran was not qualified for military duty.  
A DD Form 214 of January 1962 revealed that the veteran had 
again been retired due to medical disabilities.

A review of the veterans VA medical records indicates that a 
hospital summary of November 1956 diagnosed active pulmonary 
tuberculosis.  In a rating decision of January 1957, the 
veteran was granted service connection for active pulmonary 
tuberculosis with segmental resection and renal calculus.  
The tuberculosis was rated under the VAs Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code (Code) 6702 
as totally disabling.  This award became effective in 
November 1956.  His renal calculus was evaluated as 
noncompensable.

VA hospitalization summaries from 1956 and 1957 reported 
treatment of the veterans tuberculosis.  Special VA 
tuberculosis examinations conducted between November 1957 and 
November 1959 did not report any findings regarding the 
veterans head or neurological system.  By rating decision of 
January 1960, the RO reduced the evaluation of he veterans 
residuals of his tuberculosis from a total disability rating 
to 70 percent disabling.  This evaluation was given under 
Codes 6815 and 5297 with an effective date of July 1960.  

The veteran was given two additional VA tuberculosis 
examinations in February and May 1960.  These examinations 
reported no residuals of head trauma or neurological 
disorders.  Additional service medical records dated from 
December 1951 to June 1952 were received in December 1960.  
These records noted the treatment of the veterans 
tuberculosis.  Private medical records dated from June to 
July 1957 were received in May 1961.  These records reported 
the treatment of the veterans tuberculosis.  A private 
physicians statement of August 1961 reported that the 
veterans tuberculosis was again active.  A VA hospital 
summary reported treatment of the veterans active 
tuberculosis from December 1961 to January 1962.  In a rating 
decision of February 1962, the RO reinstated the veterans 
total disability evaluation for his active tuberculosis 
effective from January 1962 under Code 6701.  

The veteran was given additional tuberculosis examinations in 
August and November 1962.  By rating decision of December 
1962, the RO determined that the veteran was be totally 
disabled by his tuberculosis until November 1964.  After this 
date, he would be rated under the residual disabilities for 
this disease.  These ratings were to be 60 percent disabling 
for pneumonectomy under Code 6721 and 50 percent disabling 
for a left thoracoplasty under Code 5297.  This resulted in a 
combined evaluation of 80 percent disabling, effective from 
November 1964, and these ratings remained in place until a 
1992 action.  

Incorporated into the veterans claims file in May 1992 were 
VA treatment records dated from May 1991 to March 1992.  An 
outpatient record of September 1991 revealed radiological 
findings of degenerative joint and disc disease in the 
veterans cervical spine at the C5-C6 level.  The veteran was 
afforded a VA respiratory examination in June 1992.  
Examination of his head was noted to be essentially benign.  
The assessment included inactive tuberculosis, status post 
thoracoplasty and pneumonectomy, and emphysema.  A VA 
cardiovascular examination of July 1992 also diagnosed 
mild/essential hypertension and arteriosclerotic heart 
disease with impending fibrillation.  

By rating decision of October 1992, the RO granted the 
veteran a total disability evaluation.  The residuals of the 
veterans tuberculosis were now found to include emphysema.  
The 100 percent evaluation was made effective from July 1991 
under Code 6603.  

In September 1994, the appellant filed a claim for service 
connection for the cause of the veterans death.  Attached to 
this claim was a certificate of death that noted the veteran 
had died on September [redacted], 1994.  It was reported that 
the veteran had been in an automobile accident when his car ran 
off the road.  The immediate cause of death was noted as 
herniation of cerebellar tonsils and brainstem, as a 
consequence of increased intracerebral pressure, as a 
consequence of a closed head injury with diffuse cerebral 
edema and subdural hematoma, as a consequence of a single 
vehicle auto accident.  Other significant conditions that 
contributed to the veterans death, but did not result in the 
underlying cause of death, was congenital heart disease and 
status post pneumonectomy.  It was reported that an autopsy 
had been performed on the veteran and was used in determining 
the cause of the veterans death.  

Private medical records from September 1994 were received in 
October 1994.  These revealed that during the veterans 
transportation to the emergency room following his accident, 
he complained of shortness of breath and head pain.  The 
reporting physician noted that he had examined the veterans 
chest x-ray and found no evidence of pneumothorax.  He did 
find evidence of a pulmonary contusion.  Examination of the 
veteran revealed good air exchanges in the right lung.  The 
diagnoses were multiple blunt traumas, closed head injury, 
clinically opened right ulnar fracture, and a history of left 
pneumonectomy.  It was also considered that a pulmonary 
contusion needed to be ruled out.  The veteran was 
transferred to a trauma center.

A separate emergency room record noted that the veterans 
breath sounds were clear in the right lower lobe, but distant 
in the right upper lobe.

It was reported in the trauma center records that the veteran 
evidenced a right pulmonary contusion, and that while being 
transported there, he had good oxygen saturation and a small 
apical pneumothorax.  Just prior to arrival, however, the 
veteran became acutely morose.  Continued CPR and use of 
resuscitative drugs failed to provide a cardiovascular 
response, and the veteran passed away.  

An autopsy was conducted on the veteran on the day of his 
death in September 1994.  The pathological diagnoses included 
traumatic laceration of the right frontal skin and marked 
contusion of the right frontal, temporal, and parietal scalp; 
closed head injury to include severe trauma of head with 
basilar skull fractures, occipital epidural hematoma, 
cerebral contusion with cerebral edema and herniation of 
cerebellar tonsils and brainstem into the foramen magnum; 
coup and contra-coup contusion of bilateral parietal cortises 
with mild right subarachnoid hemorrhage, diffuse cerebral 
edema, and cerebellar tonsillar and brainstem herniation; 
occipital epidural hematoma; basilar non-displaced skull 
fractures and hairline fractures of left ethmoid plate; 
bilateral anterolateral rib fractures; fracture of the right 
posterolateral ninth rib; diffuse pulmonary emphysema; and, 
contusions and lacerations of the left face, right forehead, 
and chest.  The examiner opined the probable cause of the 
veterans death was a closed head injury including severe 
trauma of the head with basilare and ethmoid plate skull 
fractures, occipital epidural hematoma, cerebral contusion 
with cerebral edema and herniation of cerebellar tonsils and 
brainstem into the foramen magnum.  The probable mechanism of 
death was found to be the [i]nterruption of vital centers 
due to brainstem herniation and medullary, and brainstem 
congestion and edema.  

By rating decision of December 1994, the RO denied the 
appellants claim for service connection for the cause of the 
veterans death.  In her notice of disagreement received in 
January 1995, the appellants representative contended that 
the veterans service-connected lung disorders had 
significantly contributed to the cause of the veterans 
automobile accident.  Therefore, it was argued that his 
service-connected disabilities had resulted in his primary 
cause of death.  

Additional trauma center records were received in May 1995.  
It was noted in this summary that the veteran had initially 
had a decompression of his right chest after his automobile 
accident.  Upon his arrival at the trauma center, 
hyperexpansion in the right chest was noted, and his 
respiratory effort was very poor.  A chest x-ray found 
approximately five to ten percent pneumothorax on the right 
side.

At the hearing on appeal in May 1995, the appellant testified 
that the veterans service-connected disabilities had left 
him without a left lung and a severely damaged right lung.  
The veteran was claimed to have been on portable oxygen that 
he would use whenever he became dizzy or tired.  It was 
reported that he used it constantly while he slept.  The 
appellant claimed that the veteran had become dizzy on 
several occasions in recent years.  She asserted that the 
veteran had good days and bad days.  On the day of his 
accident, the appellant testified that the veteran was 
required to drive 60 miles.  She felt that the veteran was 
more tired then usual on this day, but could not be sure of 
this fact.  The appellant claimed that during long drives the 
veteran would need to stop frequently for rest.  She reported 
that the veteran had a good driving record and that his fatal 
car accident only involved his automobile.  It was 
acknowledged that there were no eyewitnesses to this 
accident.  The appellant alleged that the surgeon at the 
trauma center believed that the veterans death had been 
caused by a lack of oxygen and that this could be verified by 
the blood laboratory findings.  She felt that the surgeon had 
implied that the veteran would not have died from the 
accident related traumas if he had been able to get enough 
oxygen.  The appellant noted that both the trauma center 
records and his death certificate made detailed references to 
his service-connected lung disabilities.  

The veterans son testified that the police were unable to 
determine what had caused the veterans automobile accident.  
The first witness at the scene of the accident had claimed 
that the veteran had not offered an explanation of what had 
happened.  There was no evidence of a mechanical failure; it 
just appeared that the car had driven off the road.  The son 
claimed that the veterans treating physician had told him 
that his right lung had collapsed in the car accident and 
that many of the veterans subsequent problems were due to a 
lack of oxygen.  The physician was also noted to have 
expressed his doubt that the veteran was conscience at the 
time of the accident.

The appellant reported that the veterans treating physician 
was willing to write a statement in support of her claims 
about the cause of the veterans death.  The hearing office 
informed her that this statement would be beneficial to her 
claim and left the record open for 60 days so that she could 
submit such a statement.  The appellant failed to submit a 
statement from a private physician within the allotted time.  

In September 1995, the RO issued a supplemental statement of 
the case that informed the appellant that her claim for 
service connection for the cause of the veterans death had 
again been denied.

In a written brief submitted to the Board in September 1998, 
the appellants representative requested that this case be 
remanded in order to obtain a statement from the private 
physician who had treated the veteran at the time of his 
death.  It was argued that the appellant needed to be 
informed on the importance of this statement in accordance 
with the U. S. Court of Veterans Appeals (Court) ruling in 
Robinette v. Brown, 8 Vet. App. 69 (1995).  It was also 
argued that this case was of such medical complexity that the 
Board should seek an independent medical opinion on the 
relationship between the veterans service-connected lung 
disorders and his cause of death.


II.  Applicable Criteria.

Under applicable criteria, to establish service connection 
for the cause of the veterans death, the evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312(a), (b), (c) (1998).  See also 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  Where the service-connected condition affects 
vital organs as distinguished from muscular or skeletal 
functions and is evaluated as 100 percent disabling, 
debilitation may be assumed.  38 C.F.R. § 3.312(c)(3) (1998).  
There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
effected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (1998). 


III.  Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  The 
undersigned notes that the veteran was evaluated a 100 
percent disabled due to his lung disabilities at the time of 
his death.  On the certificate of death dated in September 
1994, his post status pneumonectomy was listed as a condition 
contributing to death, but not resulting in the underlying 
cause.  Therefore, it is determined that the appellant has 
presented a plausible claim for service connection of the 
veterans death.

Initially, the undersigned notes that in a well-grounded the 
claim the VA has a duty to assist the claimant in obtaining 
all evidence that is pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The VA also has a duty to inform the 
claimant of the evidence required to substantiate his or her 
claim and the importance on its submission to the VA.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The appellant 
claimed at her hearing on appeal in May 1995 that she could 
obtain a written statement from her spouses private 
physician substantiating the remarks she had attributed to 
him.  She was informed by the hearing officer of the 
importance of this statement and it was requested that she 
arrange for such a statement to be submitted to the VA.  The 
appellant answered in the affirmative that she would obtain 
this statement.  There is no indication in the claims file 
that this statement was ever submitted.  On these facts, it 
is the determination of the undersigned that the appellant 
was properly informed of the importance that this statement 
would have on her claim and given an appropriate amount of 
time to submit it.  The RO had previously requested and 
received the treatment records for the veterans automobile 
accident.  Therefore, it is the undersigneds determination 
that any duty to assist the appellant in obtaining this 
statement have been carried out.

The appellant has not claimed that the veterans death was 
directly caused by an injury received during his military 
service.  There is no indication in the veterans service 
medical records that he sustained a head injury or suffered 
with its residuals during active service.

As noted above, the residuals of the veterans service-
connected tuberculosis had rendered him 100 percent disabled 
at the time of his death.  The appellant has claimed that the 
veterans death was directly caused by a lack of oxygen after 
his automobile accident.  In the alternative, she has argued 
that his service-connected lung disabilities had caused him 
to become unconscious and thus led to his car accident and 
resulting death from trauma.

The appellant has supported these claims with the reference 
on the veterans death certificate that his pneumonectomy had 
contributed to the cause of his death and allegations that 
the private physicians who had treated the veterans trauma 
had told her that he died from a lack of oxygen.  She has 
also testified that the physicians had implied that his 
automobile accident could have been due to a period of 
unconsciousness resulting from this lung disabilities.  The 
undersigned notes, however, that the appellant and the 
veterans surviving child are not competent as lay persons to 
provide an opinion on the medical etiology of any condition.  
Zang v. Brown, 8 Vet. App. 246 (1995).  It has also been held 
in Warren v. Brown, 6 Vet. App. 4 (1993), that statements 
attributed by a lay person to what a physician had told them 
is not sufficient to establish a medical diagnosis.  Thus, 
the sincerity with which the appellant has made her 
contentions notwithstanding, her conclusions regarding the 
cause of the veterans death are not probative with respect 
to the issue at hand, since she and her son do not posses the 
necessary expertise to offer meaningful findings in this 
regard.  

The objective medical evidence indicates that the veteran had 
suffered a possible pulmonary contusion with pneumothorax.  
Upon his initial arrival at an emergency room the veteran was 
conscience and denied any period of unconsciousness.  It was 
indicated that the veterans breath sounds out of his 
remaining right lung were good.  The veteran was referred to 
a trauma center and upon his arrival it was noted that his 
breath sounds had diminished.  He fell into unconsciousness 
and could not be revived.  

The autopsy report determined that the veterans automobile 
accident had caused a closed head trauma.  The mechanism of 
death was determined to be the interruption of vital centers 
due to brainstem herniation, and brainstem congestion and 
edema.  There was no indication in this report that any 
service connected disability contributed to this mechanism of 
death.  Moreover, the certificate of death, while listing 
status post pneumonectomy as contributing to the veterans 
death, that condition did not result in the mechanism that 
actually produced death.  

The Board acknowledges that the veteran had service-connected 
lung disabilities that had left him totally disabled.  Under 
the provisions of 38 C.F.R. § 3.312(c)(3) & (4), such a 
disability may be assumed to have had a debilitating effect 
on the veteran, rendering him materially less capable of 
resisting the effects of other injury primarily causing 
death.  However, the objective evidence in this case clearly 
demonstrates that the vital bodily center interruption that 
produced death, was the herniation of the veterans 
brainstem.  Thus, the medical conclusion of record was that 
the veterans herniated brainstem shutdown the use of his 
remaining lung, and not vice-a-versa.  This evidence refutes 
any reasonable possibility that the veterans lung 
disabilities contributed to his death.

The preponderance of the contemporaneous evidence is also 
against the appellants contention that the veterans lung 
disabilities had caused him to lose consciousness and, thus, 
wreck his automobile.  The first witness at the scene found 
the veteran conscience and unwilling to describe his 
accident.  The appellants son acknowledged that the police 
were unable to determine the cause of the veterans accident.  
The veteran arrived at the hospital emergency room conscious 
and directly denied any period of unconsciousness.  Thus, the 
contemporaneous evidence does not support the appellants 
contention that the veterans lung disabilities had in some 
way caused his fatal automobile accident.  

Based on the above discussion, the undersigned finds that the 
preponderance of the evidence is against the claim that the 
veterans service-connected lung disabilities had caused or 
substantially and materially contributed to the cause of his 
death.  

In reaching this conclusion, the Board notes that the 
appellants representative has requested that an independent 
medical expert (IME) opinion be obtained concerning the 
relationship between the veterans service connected lung 
disability, and the veterans death.  Since, however, the 
evidence establishes that the veterans death was caused by 
the residuals of a closed head trauma, there is no need to 
obtain an independent medical opinion to resolve this issue.  
Moreover, the appellant was given an opportunity to obtain 
medical statements to support her contentions in regard to 
this matter.  More than three years after she was advised of 
this opportunity, no such statements have been forthcoming.  
Under these circumstances, an IME opinion regarding this case 
is not warranted.  


ORDER

Service connection for the cause of the veterans death is 
denied.




		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
